Allan L. Paglia, Esq. Village Attorney, Angola
You have asked whether and through what means a village may amend section 7-712 of the Village Law to authorize appointment by the mayor of ad hoc members to a zoning board of appeals in the event that conflicts of interest preclude obtaining of a quorum as to a particular matter.
Section 7-712(1) of the Village Law authorizes the village board to establish a board of zoning appeals consisting of three or five members. There is no provision in this section or elsewhere in the Village Law authorizing the appointment of ad hoc members under the circumstances you have described. We concluded, however, in our informal opinion No. 84-50 that villages by local law are authorized to amend or supersede provisions of the Village Law in exercising their home rule powers. We found that the home rule powers of villages include authority to adopt zoning regulations by local law and to establish the powers, duties, qualifications, number, mode of selection and removal, and terms of office of its officers and employees. Thus, we concluded that a village can adopt a local law amending section 7-712 of the Village Law to authorize the appointment of ad hoc members to a zoning board of appeals in the event that conflicts of interest make it impossible to obtain the quorum necessary for the conduct of business. I have enclosed a copy of informal opinion No. 84-50 for your information.